Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 7, 1996, which, upon a fact-finding determination, by admission, that respondent committed acts which, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the third degree, adjudicated *171him a juvenile delinquent, and placed him in the custody of the Division for Youth for 18 months, unanimously affirmed, without costs.
Respondent’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations. Concur—Wallach, J. P., Nardelli, Rubin and Williams, JJ.